DETAILED ACTION

This communication is in response to the Application filed on 16 July 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-13, and 15-19 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record includes US 20170017782 (Roos), JP 4440502 (Fujitsu), and US 20100106502 (Farrell et al.). Roos discloses an electronic apparatus, comprising: an inputter comprising input circuitry (Roos, para [0055]); a voice receiver comprising voice receiving circuitry (Roos, para [0055]); a storage configured to store a plurality of texts (Roos, fig. 1(106)); and a processor (Roos, para [0069]) configured to: based on user authentication regarding a user being performed according to user information input through the inputter (Roos, para [0049]), provide a guide for a user utterance of a text of the plurality of texts (Roos, para [0053], fig. 3, and fig. 8(804-808)), obtain a speaker recognition model corresponding to the user based on a voice corresponding to the guide being received through the voice receiver, and store the speaker recognition model in the storage (Roos, para [0055]-[0056] and [0058]; Roos, fig. 8(810)(812)(814) and fig. 10(156)), based on user authentication regarding the user 
Fujitsu teaches identifying completion of updating of the speaker recognition model corresponding to the user information based on user authentication being performed again based on the user information, and 48provide a guide for prompting a user to re-utter a text based on the updating of the speaker recognition model not being completed (Fujitsu, para [0032]). 
Farrell et al. teaches a method of employing adaptation in a single verification session (Farrell et al, para [0068]-[0070] and fig. 4.).    
However, none of the prior art teaches based on user authentication regarding the user being performed again according to user information newly input via the inputter, identify completion of updating of the speaker recognition model corresponding to the user information based on at least user authentication being performed again based on the user information, based on at least the updating of the speaker recognition model not being completed, provide a guide for an utterance of a text that is not uttered by the user -2-CHOIAtty Docket No.: JAR-6280-0245Appl. No. 16/409,008Response to OA dated 04/09/2021among the plurality of texts, and update the speaker recognition model based on a feature value of a voice received through the voice receiver and the speaker 
          Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations for the speaker-verification architecture as presented in claim 1: 
“based on user authentication regarding the user being performed again according to user information newly input via the inputter, identify completion of updating of the speaker recognition model corresponding to the user information based on at least user authentication being performed again based on the user information,
 
based on at least the updating of the speaker recognition model not being completed, provide a guide for an utterance of a text that is not uttered by the user -2-CHOIAtty Docket No.: JAR-6280-0245Appl. No. 16/409,008Response to OA dated 04/09/2021among the plurality of texts, and update the speaker recognition model based on a feature value of a voice received through the voice receiver and the speaker recognition model, and 

identify a user corresponding to a voice received through the voice receiver based on the updated speaker recognition model.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659